           Case 1:19-cv-01181-SAB Document 34 Filed 01/04/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    DAVID WILLIAMS,                                   )   Case No. 1:19-cv-01181-SAB (PC)
                                                       )
10                    Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   CLOSE CASE AND ADJUST THE DOCKET TO
11            v.                                       )   REFLECT VOLUNTARY DISMISSAL
                                                           PURSUANT TO RULE 41(a) OF THE FEDERAL
12                                                     )   RULES OF CIVIL PROCEDURE
     STUART SHERMAN, et al.,
                                                       )
13                    Defendants.                      )   (ECF No. 33)
                                                       )
14
15            The parties participated in a settlement conference before Magistrate Judge McAuliffe on
16   December 10, 2020 during which they resolved the claims in this action. Judge McAuliffe agreed to
17   retain jurisdiction over the settlement for 180 days. On December 30, 2020, the parties filed a stipulation
18   for voluntary dismissal of this action with prejudice. In light of the stipulation of the parties, this action
19   has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
20   Cir. 1997), and has been dismissed with prejudice.
21            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case and
22   adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a). IT IS FURTHER
23   ORDERED that the Court shall retain jurisdiction over the matter for 180 days.
24
25   IT IS SO ORDERED.

26   Dated:        January 4, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
